The defendants having been convicted of the crime of unlawfully possessing mash, wort and wash fit for distillation, attempted to appeal to this court. The notice of appeal was directed to and served upon the district attorney, but no notice was served upon the clerk of the court.
Section 1610, Or. L., provides that an appeal must be taken by service of a notice, in writing, on the clerk of the court where the judgment-roll is filed. Section 1611 provides that a similar notice must be
See 28 R.C.L. 524. *Page 314 
served upon the district attorney for the county in which the judgment-roll is filed. In State v. Berger, 51 Or. 166
(94 P. 181), we held that the failure to serve notice upon the clerk rendered an attempted appeal void. The present is a parallel case, and, following our rule in that case, the appeal will be dismissed and judgment affirmed.
APPEAL DISMISSED.